           Case: 1:19-cv-02947-JG Doc #: 85 Filed: 05/03/21 1 of 3. PageID #: 1767




    UNITED STATES DISTRICT COURT
    NORTHERN DISTRICT OF OHIO
    ------------------------------------------------------------------
    S.W., a minor, by and through his                                :
    mother, LYNDSEY WOJCEHOWICZ,                                     :
    et al.,                                                          :
                                                                     :   Case No. 1:19-cv-2947
               Plaintiffs,                                           :
    vs.                                                              :   OPINION & ORDER
:                                                                    :   [Resolving Doc. 80]
    United States of America, et al.,                                :
                                                                     :
               Defendants.                                           :
    ------------------------------------------------------------------
    JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

               In this Federal Tort Claims Act medical malpractice case, the Court originally set a

    September 21, 2020 expert identification date in advance of a June 7, 2021 trial. 1 Before

    the deadline, Plaintiffs produced several liability expert reports but omitted any damages

    expert reports. 2

               On March 21, 2021, Plaintiffs notified Defendants that they would identify damages

    experts and produce accompanying reports. 3 Plaintiffs served Defendants with the new

    damages experts’ reports on April 14, 2021. 4 Because these expert reports came months

    after the Court’s original expert identification deadline, Defendants have now moved to

    preclude the damages experts from testifying at trial. 5 Plaintiffs oppose, and Defendants

    reply. 6




    1
      Doc. 44; Doc. 45.
    2
      Doc. 58.
    3
      Doc. 80.
    4
      Doc. 81.
    5
      Doc. 80.
    6
      Doc. 82; Doc. 83.
        Case: 1:19-cv-02947-JG Doc #: 85 Filed: 05/03/21 2 of 3. PageID #: 1768

Case No. 1:19-cv-2947
Gwin, J.
         Federal Rule of Civil Procedure 37(c)(1) provides that “[i]f a party fails to provide

information or identify a witness as required by Rule 26(a) or (e), the party is not allowed to

use that information or witness” in later proceedings “unless the failure was substantially

justified or harmless.”

         The Sixth Circuit employs a five-factor test to determine whether an error was

“substantially justified or harmless”:

         (1) the surprise to the party against whom the evidence would be offered; (2)
         the ability of that party to cure the surprise; (3) the extent to which allowing
         the evidence would disrupt the trial; (4) the importance of the evidence; and
         (5) the nondisclosing party’s explanation for its failure to disclose the
         evidence. 7

         The Court finds that Plaintiffs’ failure to timely identify the damages experts was

harmless under at least four of the Howe factors. On the parties’ joint motion, the trial has

been continued to September 6, 2021. 8 Defendants were served with the relevant expert

reports on April 14, 2021, 9 well in advance of the 90-day pre-trial expert report deadline

imposed by Federal Rule of Civil Procedure 26(a)(2)(D)(i). Further, Defendants will have

ample time to depose Plaintiffs’ damages experts and prepare any rebuttal reports in time for

the 30-day pre-trial rebuttal deadline imposed by Rule 26(a)(2)(D)(ii).

         Accordingly, there is little risk of unfair surprise or trial disruption. Further, the expert

damages testimony will play a key role in Plaintiffs’ case, as damages are an important and

hotly contested issue in virtually every medical malpractice case. Excluding such testimony

entirely would be deeply prejudicial to Plaintiffs.



7
    Howe v. City of Akron, 801 F.3d 718, 747–48 (6th Cir. 2015).
8
    Doc. 84.
9
    Doc. 81.
                                                  -2-
     Case: 1:19-cv-02947-JG Doc #: 85 Filed: 05/03/21 3 of 3. PageID #: 1769

Case No. 1:19-cv-2947
Gwin, J.
        For these reasons, the Court DENIES Defendants’ motion to preclude Plaintiffs’

damages experts’ testimony. The Court orders Plaintiffs to make the damages experts

available for deposition by June 30, 2021. The Court further orders Defendants to submit

any rebuttal reports by August 1, 2021.

       IT IS SO ORDERED

Dated: May 3, 2021                        s/         James S. Gwin
                                                     JAMES S. GWIN
                                                     UNITED STATES DISTRICT JUDGE




                                               -3-
